Citation Nr: 0909635	
Decision Date: 03/16/09    Archive Date: 03/26/09

DOCKET NO.  06-15 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a heart disorder.


ATTORNEY FOR THE BOARD

Dylan R. Kytola, Law Clerk


INTRODUCTION

The Veteran had active duty military service from April 2000 
to September 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating determination 
by the Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Atlanta, Georgia.  The Veteran was scheduled 
for a hearing in November 2008 but failed to appear.  His 
request for a hearing is therefore considered withdrawn.  See 
38 C.F.R. §§ 20.702(d); 20.704(d) (2008).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a carefully reviewing the evidence, the Board has 
determined that the claim must be remanded for a VA medical 
examination.  

Initially, the Board notes that a "preexisting injury or 
disease will be considered to have been aggravated by active 
military...service, where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progression 
of the disease."  38 C.F.R. § 3.306 (2008).

Additionally, the Board notes that, as stated in McLendon v. 
Nicholson, 20 Vet. App 79, 86 (2006) (citing 38 U.S.C.A. 
§ 5103A(d)(2)), a medical examination must be provided "when 
there is: (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability . . . and 
(2) evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
(Board) to make a decision on the claim" 

In this case, the medical evidence of record demonstrates 
that the Veteran suffers from an aortic aneurysm, most likely 
as a result of Marfan's Syndrome.  In July 2003, the Air 
Force Physical Evaluation Board (Evaluation Board) issued a 
report stating that the Veteran suffers from Marfan's 
Syndrome associated with an aortic aneurysm.  The report 
states that this is a congenital medical condition which 
existed prior to service and was not permanently aggravated 
by service.  Based upon this opinion, the Evaluation Board 
recommended that that Veteran be discharged from the 
military, which he was in September 2003.  The report did not 
indicate how or whether the Veteran's condition had changed 
between the date he was found fit for active duty upon 
enlistment and the date he was recommended for discharge.

In contrast, the Board has found other evidence in the record 
providing at least an indication that the Veteran's aortic 
aneurysm may have been aggravated by his military service.  
Primarily, the Board notes that in February 1997, before he 
entered service, the Veteran was diagnosed with probable 
Marfan's Syndrome and an aortic root apparently measuring 3.7 
centimeters in diameter.  Later during service in September 
2001, the Veteran was diagnosed with an aortic aneurysm 
measuring 5.0 centimeters in diameter.  This evidence 
suggests that between February 1997 and September 2001, a 
period during which the Veteran served on active duty for 
approximately 17 months, his condition worsened.  It is 
unclear if this worsening was a natural progression of the 
disability or aggravation of the preexisting disability.  

Given the contradictory evidence, the Board finds that a 
medical exam is warranted to determine whether the Veteran's 
active duty service caused his condition to worsen.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA 
examination for the purpose of 
ascertaining whether the Veteran's active 
duty service caused his heart condition to 
worsen.  The claims file, including a copy 
of this REMAND, must be made available to 
the examiner for review, and the 
examination report should reflect that the 
claims folder was reviewed in connection 
with the examination.  After reviewing the 
record, examining the Veteran, and 
performing any medically indicated 
testing, the examiner should specify the 
nature of any heart disorder, providing 
diagnoses for all identified disabilities.  
The examiner should then provide an 
opinion as to whether it is more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent) that the Veteran's heart 
disorder (specifically aortic aneurysm) 
was aggravated during his active duty 
service and not merely due to the natural 
progression of the disease.  A detailed 
rationale should be provided for all 
opinions.  If it cannot be determined 
whether the Veteran currently has a heart 
disorder that is related to service on a 
medical scientific basis and without 
invoking processes related to guesses or 
based upon mere conjecture, the examiner 
should clearly and specifically so specify 
in the examination report, with an 
explanation as to why this is so.  

2. After completion of the above and any 
other development deemed necessary, review 
the expanded record and readjudicate the 
Veteran's claim on appeal. Unless the 
benefits sought are granted, the Veteran 
and his representative, if any, should be 
furnished a supplemental statement of the 
case that fully complies with the 
provisions of 38 C.F.R. § 19.29 (2008).  
The Veteran and his representative, if 
any, should then be afforded the 
opportunity to respond, after which the 
case should be returned to the Board, if 
in order, for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




